                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 TIMOTHY TALLEY,
                              Plaintiff,
        v.
                                                                         ORDER
 JON E. LITSCHER, MICHAEL DITTMAN,
 SERGEANT KYBURZ, CO II COOPER,                                       17-cv-670-jdp
 and JOHN AND JANE DOES,

                              Defendants.


       Plaintiff Timothy Talley appearing pro se, is an inmate at Columbia Correctional

Institution. He alleges that prison officials maintained a policy giving correctional officers,

rather than medical staff, responsibility over medication distribution, leading to intentional,

reckless, or negligent failures to properly provide him with his medications. I granted Talley

leave to proceed on Eighth Amendment, Wisconsin-law negligence, and First Amendment

retaliation claims against defendants. See Dkt. 8.

       Talley has filed an amended complaint, Dkt. 12. The only material amendments are

that he has added a new defendant, Correctional Officer Logan, and a set of allegations stating

that Logan and Doe defendants dispensed extra doses of bupropion to him for most of July

2015, causing him heart palpitations, sleep loss, headaches, and lightheadedness. Id. at 19–20.

I have already allowed Talley to proceed on Eighth Amendment and negligence claims

regarding similar allegations, so I will allow him to proceed with Eighth Amendment and

negligence claims against Logan and the Doe defendants regrading this set of allegations.
                                   ORDER

IT IS ORDERED that:

   1. The clerk of court is directed to add defendant Correctional Officer Logan to the
      caption.

   2. Plaintiff Timothy Talley is GRANTED leave to proceed on Eighth Amendment
      and Wisconsin-law negligence claims against defendants Logan and John and
      Jane Does regarding their provision of extra bupropion in July 2015.

   3. The Department of Justice may have 21 days to accept service on behalf of
      defendant Logan.

Entered November 1, 2018.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      2
